            Case 5:16-cv-00297-RCL Document 73 Filed 12/16/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 Chelsae R. Wessels,                           §       CIVIL ACTION NO. 5:16-cv-00297
       Plaintiff,                              §
                                               §
                                               §
 v.                                            §
                                               §
                                               §
 BSZ Medical, PA and Benjamin                  §
 Zertuche,                                     §
       Defendants.                             §                 JURY TRIAL DEMANDED

      OPPOSED MOTION TO LIFT ABATEMENT AND REQUEST FOR TRIAL
                              SETTING

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Now comes, plaintiff CHELSAE R. WESSELS (hereinafter “Plaintiff”), and files

this opposed Motion to Lift Abatement and Set for Trial and would respectfully show the

Court as follows:

       1.       This matter was called to trial on January 13, 2020. Plaintiff, Chelsae

Wessels requested to abate this matter until after a lawsuit between Plaintiff Chelsae

Wessels and Defendant Benjamin Zertuche pending in the 218th Judicial District Court of

Atascosa County, Texas, Cause No. 13-10-0938-CVA, styled Benjamin Scott Zertuche v.

Chelsea Wessels, CRS Healthcare, LLC, and Joey Urrabazo (hereinafter, “State Court

Lawsuit”), has been tried. The Defendants’, BSZ Medical, PA and Benjamin Zertuche,

agreed the Plaintiff’s request. The State Court Lawsuit was set for trial in the spring of

2020 and expected to be tried at that time.




 Page 1 of 3                     Motion for to Lift Abatement     Civil Action No. 5:16-cv-00297
                                 and Request for Trial Setting
             Case 5:16-cv-00297-RCL Document 73 Filed 12/16/20 Page 2 of 3




        2.       The State Court Lawsuit was not, in fact, tried in the spring of 2020. Plaintiff

therefore respectfully requests that the abatement on this lawsuit be lifted and that it be set

for trial.

        3.       Plaintiff has conferred with Defendants’ counsel, Peter J. Stanton. Mr.

Stanton advises that he is opposed.

        4.       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that this Honorable Court grant this Opposed Motion to Lift the Abatement and Request

for Trial Setting.

                                                      Respectfully submitted,


                                                      THE VETHAN LAW FIRM, PC

                                                      By: /s/ Joseph     L. Lanza
                                                              Joseph L. Lanza
                                                              Texas Bar No. 00784447
                                                              11459 Huebner, Suite 101
                                                              San Antonio, Texas 78230
                                                              Tel: (210) 824-2220
                                                              Fax: (713) 526-2230
                                                              Email: edocs@vwtexlaw.com

                            CERTIFICATE OF CONFERENCE

      The undersigned certifies that he has conferred with Peter J. Stanton, who represents
Defendants BSZ, Medical, PA and Benjamin Zertuche, regarding the subject matter of this
motion and counsel has advised that Defendants are not opposed.


                                                              /s/ Joseph    L. Lanza
                                                                    Joseph L. Lanza




 Page 2 of 3                        Motion for to Lift Abatement       Civil Action No. 5:16-cv-00297
                                    and Request for Trial Setting
        Case 5:16-cv-00297-RCL Document 73 Filed 12/16/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020, a true and correct copy of this
Unopposed Motion to Lift Stay and request for Trial Setting was served to each person
listed below by the method indicated:

Peter J. Stanton                                        Via CM/ECF
Law Offices of Peter J. Stanton
Suite 1350 Riverview Towers
111 Soledad
San Antonio, Texas 78205


                                                            /s/ Joseph    L. Lanza
                                                                  Joseph L. Lanza




Page 3 of 3                       Motion for to Lift Abatement       Civil Action No. 5:16-cv-00297
                                  and Request for Trial Setting
